Case 2:19-cv-10458-PA-SK Document 34 Filed 06/26/20 Page 1 of 2 Page ID #:145




  1    CENTER FOR DISABILITY ACCESS
       RAY BALLISTER, JR., ESQ., SBN 111282
  2    RUSSELL HANDY, ESQ., SBN 195058
       FAYTHE GUTIERREZ, ESQ., SBN 310430
  3    8033 LINDA VISTA ROAD, SUITE 200
       SAN DIEGO, CA 92111
  4    (858) 375-7385; (888) 422-5191 FAX
       FAYTHEG@POTTERHANDY.COM
  5       ATTORNEYS FOR PLAINTIFF
  6
  7
  8                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
  9
10
11
                                                         Case: 2:19-cv-10458-PA-SK
12     Edgardo Carrillo,
                Plaintiff,                               Plaintiff’s Notice of Voluntary
13                                                       Dismissal Without Prejudice
14       v.
15     Seaside Dining Group, Inc.;                       Fed. R. Civ. P. 41(a)(1)(A)(i)
       Seaside Dining Group, Inc.;
16     ; and Does 1-10,
17              Defendants
18
19            PLEASE TAKE NOTICE that Plaintiff Edgardo Carrillo, hereby
20    voluntarily dismisses the above captioned action without prejudice pursuant
21    to Federal Rule of Civil Procedure 41(a)(1)(A)(i).
22            Defendant Seaside Dining Group, Inc. has neither answered Plaintiff’s
23    Complaint, nor filed a motion for summary judgment. Accordingly, this
24    matter may be dismissed without an Order of the Court.
25
      Dated: June 26, 2020                   CENTER FOR DISABILITY ACCESS
26
27                                                   By: /s/Faythe Gutierrez_
                                                     Faythe Gutierrez, Esq.
28                                                   Attorney for Plaintiff


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
Case 2:19-cv-10458-PA-SK Document 34 Filed 06/26/20 Page 2 of 2 Page ID #:146




  1
  2
  3
  4
  5
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  2

                 Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                              Federal Rule of Civil Procedure 41(a)(1)(A)(i)
